Citation Nr: 0009196	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for bilateral patello-
femoral syndrome.

3.  Entitlement to service connection for periostitis (shin 
splints).

4.  Entitlement to a higher rating for migraine headaches, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1993 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for residuals of a cervical spine injury; denied 
service connection for bilateral patella-femoral syndrome; 
and denied service connection for periostitis (shin splints).  
At an October 1998 hearing, the veteran withdrew issues of 
service connection for esotropia, left wrist condition, and 
tendinitis of the feet.  Accordingly, those issues are not 
for appellate consideration.

This matter also comes to the Board from a May 1998 RO rating 
decision that granted service connection for migraine 
headaches, and assigned a zero percent evaluation under 
Diagnostic Code 8100, effective from June 1997.  During the 
October 1998 hearing, the veteran requested, and was given, 
additional time to obtain pertinent medical records.  In 
December 1998, the RO hearing officer increased the rating 
for migraine headaches to 30 percent, effective from June 
1997.  The veteran submitted a substantive appeal in August 
1998.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking a cervical spine disability to an incident 
of service or to post-service symptomatology.

2.  The veteran has not submitted competent (medical) 
evidence linking a bilateral knee disability to an incident 
of service or to post-service symptomatology.

3.  The veteran has not submitted competent (medical) 
evidence of a current shin splint disability.

4.  The veteran's migraine headaches are manifested primarily 
by very frequent and severe headaches described as sharp, 
steady pain, accompanied by nausea and light sensitivity 
occurring on average four to six times monthly, and producing 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
cervical spine injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for patello-femoral 
syndrome, bilateral knees, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for periostitis (shin 
splints) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for a 50 percent evaluation for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Finally, the veteran's allegations regarding matters about 
which he is competent to testify are presumed credible for 
the purpose of making a claim well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  
Nonetheless, competent evidence, either medical or lay, 
depending on the circumstances, is still required to relate 
the present disability to the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

A.  Residuals of a Cervical Spine Injury

Service medical records show that the veteran was treated for 
neck pain in October 1994.  Records show that, upon 
examination, there was tenderness over the veteran's lower 
neck muscles.  The examiner noted the veteran's neck was 
supple, with complete range of motion.  The veteran was 
treated with Motrin.  

Testimony of the veteran at the October 1998 hearing was to 
the effect that he injured his neck in service while holding 
a 50-caliber machine gun on his neck.  He state that he lost 
his footing and fell, knocking out two front teeth.  He also 
alleged that the receiver of the gun slammed into the back of 
his head.  The veteran testified that he had continuing 
problems with tension in his neck and that his neck ached and 
popped.

For purposes of well groundedness, the veteran's testimony as 
to the continuity of symptomatology of a neck condition post-
service is presumed credible.  Savage v. Gober, 10 Vet. 
App. at 496.  The Court has determined that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Although a neck disorder was noted in service and 
continuity of symptomatology has been demonstrated by lay 
testimony, the Board notes that medical evidence is required 
to show whether any present cervical spine disability is 
related to the post-service continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. at 497-8; Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  This burden of 
submitting competent (medical) evidence of a relationship 
between any present cervical spine disability and the post-
service symptomatology may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Id.  There are no post-service medical 
records of treatment for any cervical spine disability 
associated with the claims folder.  A review of the record 
shows that the veteran was given an additional period of time 
so that he could obtain some medical records from a 
chiropractor who treated him immediately after service. The 
veteran has not obtained those records.

The Board notes that the claims folder does contain medical 
evidence of a diagnosis of cervical radiculopathy secondary 
to whiplash injury due to a motor vehicle accident in July 
1997.

At a VA examination in December 1997, the veteran reported 
that he had popping in his neck secondary to a fall in 
service.  He reported that his neck hurt for awhile and that 
it still popped.  Upon examination, it was noted that the 
veteran's neck was normal.  X-rays revealed an abnormal 
curvature of the cervical spine with no underlying bony 
abnormalities.  The veteran was diagnosed as having popping 
of neck, no pathology found.  Again, there is no competent 
(medical) evidence in the claims folder that links any 
present cervical spine disability to an incident of service 
or to the alleged continuing post-service symptomatology.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza v. Brown, 7 Vet. App. 498.

The veteran is advised that he may reopen the claim for 
service connection for residuals of a cervical spine injury 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion that links a cervical spine 
disability to an incident of service or to the continuing 
post-service symptomatology.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


B.  Bilateral Patello-Femoral Syndrome

Service medical records show that the veteran was treated for 
bilateral knee pain in January 1997.  Upon examination, there 
was discomfort with compression, and tenderness to palpation 
of the superior patella and posterior patella.  There was 
full range of motion with discomfort.  Treatment consisted of 
Motrin, heat and ice.  The veteran was diagnosed as having 
mild patello-femoral syndrome.

Testimony of the veteran at the October 1998 hearing was to 
the effect that he had no knee problems prior to service and 
that his knee problems began in the infantry.  The veteran 
testified that running and jumping caused his knees to swell 
and ache and that the right knee was worse than the left 
knee. The veteran also testified that he had continuing 
problems with mild swelling and aches in his knees, and that 
his knees cracked upon arising in the morning.

As noted above, for purposes of well groundedness, the 
veteran's testimony as to the continuity of symptomatology of 
a bilateral knee condition post-service is presumed credible.  
Savage v. Gober, 10 Vet. App. at 496.  Although a bilateral 
knee condition was noted in service and continuity of 
symptomatology has been demonstrated by lay testimony, the 
Board notes that medical evidence is required to show whether 
any present bilateral knee condition is related to the post-
service continuity of symptomatology.  Savage v. Gober, 10 
Vet. App. at 497-8; Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  This burden of submitting competent (medical) 
evidence of a relationship between any present bilateral knee 
condition and the post-service symptomatology may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There are no post-service 
medical records of treatment for any bilateral knee 
disability associated with the claims folder.  

At a VA examination in December 1997, the veteran reported 
that he developed painful knees in service from running and 
hiking.  He also reported that his knees continued to bother 
him, and that he avoided running because of it.  Upon 
examination, there was no instability of the veteran's knees; 
there was full range of motion.  The examiner noted bilateral 
crepitus.  The examiner did not note any joint swelling, 
redness, nor increased warmth.  The veteran was diagnosed as 
having painful knees, no pathology found.  Again, there is no 
competent (medical) evidence in the claims folder that links 
any present bilateral knee condition to an incident of 
service or to the continuing post-service symptomatology.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza v. Brown, 7 Vet. App. 498.

The veteran is advised that he may reopen the claim of 
service connection for bilateral patello-femoral syndrome at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion that links a bilateral knee 
disability to an incident of service or to the continuing 
post-service symptomatology.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

C.  Periostitis (Shin Splints)

Service medical records show that the veteran was treated for 
bilateral shin pain on several occasions.  Records show that, 
in June 1993, the veteran was diagnosed as having bilateral 
stress pain to shins and assigned limited duty.  In October 
1995, the veteran was treated for pain to both legs, anterior 
portion of shins.  The veteran described a throbbing pain 
upon running and squatting.  Upon examination, there was 
tenderness to palpation.  The veteran was diagnosed as having 
bilateral shin splints.  Records show that, in November 1995, 
the assessment was chronic shin splints.  

Testimony of the veteran at the October 1998 hearing was to 
the effect that he had no problems with shin splints prior to 
service, and that the pain due to shin splints was worse than 
his bilateral knee pain. The veteran testified that his 
problems with shin splints had improved from not running.  
The veteran also testified that he began running about six 
months earlier, but that he had to quit that physical 
activity because his problems with shin splints started 
again.  The veteran testified that he did not re-enlist due 
to his problems with shin splints.  He testified that he 
continued to have problems when walking too much, and that he 
took Motrin.

The veteran underwent a VA examination in December 1997.  He 
reported that he had shin splints in service but that they 
did not bother him anymore because he did not run anymore.  
The veteran was diagnosed as having shin splints by history.  
The examiner noted that shin splints were not found on this 
examination.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of bilateral shin splints, and a continuity of 
symptomatology.  The Board notes that the claims folder 
contains neither medical evidence of current periostitis, nor 
medical evidence of a link between a current shin splint 
disability and service or post-service continuity of 
symptomatology.  A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for periostitis (shin splints) at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to 
the continuing post-service symptomatology.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


II.  Migraine Headaches

A.  Factual Background

Service medical records show that the veteran was treated for 
headache pain in October 1994.  Private medical and hospital 
records show that the veteran was also diagnosed as having 
migraine headaches in 1994.

Private hospital records show that the veteran was 
hospitalized in July 1997, following a motor vehicle 
accident, and was diagnosed as having severe migraine 
headaches.

The veteran underwent a VA examination in December 1997.  He 
reported that he had had headaches for the past three years, 
occurring about two times a month.  He also reported that, 
about every two months, he got a very, very severe headache 
that started in the occipital area and radiated into the 
frontal area, and which lasted two or three days.   The 
veteran described the headaches as a sharp, steady pain, 
aggravated by light, stress and getting off his diet.  The 
veteran reported that his symptoms were relieved sometimes by 
taking Imitrex, and that other times nothing seemed to help.  
The veteran also reported that the headaches had increased in 
frequency and intensity in the past six months, and that 
there was an aura of sensation of a funny feeling in his 
head.  The veteran reported blurring of his vision, 
accompanied by nausea and vomiting.  He also reported missing 
three or four days of work a month because of headaches.

Upon examination, the veteran's station and gait were within 
normal limits; cranial nerves were intact; facial sensory 
testing was intact to light touch; trapezia and 
sternocleidomastoid strength were within normal limits; and 
tongue was midline without deviation.  There were no 
asymmetry, involuntary movements, weakness nor atrophy of the 
motor system.  Muscle tones were within normal limits.  Deep 
tendon reflexes were symmetrical and normoactive.  Pain and 
sensory tracts were intact.  Coordination was intact to 
finger to nose touching.  The veteran was diagnosed as having 
migraine headaches.

A statement from the veteran's platoon commander in April 
1998 noted that the platoon commander witnessed one incident 
during a field training exercise, where the veteran suffered 
from a severe headache, nausea and sensitivity to light, and 
was medically evacuated from the field and rendered 
absolutely ineffective. 

A May 1998 RO rating decision granted service connection for 
migraine headaches, and assigned a zero percent evaluation 
under Diagnostic Code 8100, effective from June 1997.

A statement from the veteran's employer in August 1998 noted 
that the veteran had frequent episodes of migraine headaches, 
and, when at work, the veteran was unable to do his job 
during a migraine.

An October 1998 medical statement from the veteran's treating 
physician noted that the veteran had a neurologic evaluation 
with confirmation of his diagnosis of migraine headaches, and 
that the veteran took Imitrex for his migraine headache 
attacks.  The treating physician also noted that, during the 
previous 12 to 24 months, the veteran had been averaging at 
least four to six migraine attacks a month, which had been 
aborted on several occasions by Imitrex.

Testimony of the veteran at the October 1998 hearing was to 
the effect that he had had severe physical reactions to 
migraines, which were relieved somewhat by medication.  The 
veteran also testified that he would see his treating 
physician for migraines approximately four or five times a 
year, and would be given a shot or pain killers.

In December 1998, the RO hearing officer increased the 
evaluation for migraine headaches from zero percent to 30 
percent, effective from June 1997.  The veteran continued his 
appeal.

Statements from the veteran in the claims folder are to the 
effect that he suffered from multiple migraines on a weekly 
basis, and that the headaches came at anytime and were 
brought on by stress or any activity.  The veteran stated 
that he could miss as much as 20 hours weekly of work due to 
headaches.

B.  Legal Analysis 

The veteran's claim for a higher evaluation for his service-
connected disability is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

The veteran has been diagnosed as having migraine headaches.  
The Board finds that there is objective medical evidence of 
record indicating that the veteran recently had had four to 
six migraine headaches monthly for a period of 12 to 24 
months.

Statements from the veteran are to the effect that he suffers 
from multiple migraines on a weekly basis and, as a result of 
the sharp, steady pain, he misses approximately 20 hours of 
work weekly.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
statements to the effect that he has functional impairment 
from migraine headaches.  38 C.F.R. § 4.10.

After consideration of all the evidence, the Board finds that 
a 50 percent rating for migraines under Diagnostic Code 8100 
best represents his disability picture.  Although the medical 
evidence of record shows that the veteran continues to have 
migraine headaches, lay evidence as to the veteran's 
inability to work during a migraine and the medical statement 
as to the recurring frequency of severe episodes have been 
taken into consideration and resolved by assignment of the 
higher rating.  38 C.F.R. § 4.7.

Diagnostic Code 8100 contemplates migraines, and a 50 percent 
rating is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. The evidence does show that 
the veteran has such frequent severe episodes of migraine 
headache (described as sharp, steady pain with aura), and 
accompanied by nausea and sensitivity to light and, although 
treated with medication, they continue to interfere with the 
veteran's ability to perform his job.

Accordingly, a 50 percent rating is warranted for the 
veteran's migraines.  The Board finds that, as this rating 
has been awarded effective the day after separation, a 
"staged" rating is not indicated.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

As the preponderance of the evidence is in favor of the 
veteran's claim for a higher evaluation for migraine 
headaches, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDERS

The claim of service connection for residuals of cervical 
spine injury is denied as not well grounded.

The claim of service connection for patello-femoral syndrome, 
bilateral knees, is denied as not well grounded.

The claim of service connection for periostitis (shin 
splints) is denied as not well grounded.

A 50 percent rating is granted for migraine headaches, 
subject to the regulations applicable to the payment of 
monetary awards.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

